 1

 2                               UNITED STATES DISTRICT COURT
 3                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4                                      OAKLAND DIVISION
 5

 6 INTERNATIONAL METAPHYSICAL                           Case No: C 18-4524 SBA
   MINISTRY, INC., an Arizona corporation;
 7 PAUL LEON MASTERS REVOCABLE                          ORDER OF CONDITIONAL
   LIVING TRUST dated July 6, 2015, by and              DISMISSAL
 8 through Michelle Behr, Trustee,

 9                 Plaintiffs,
10         vs.
11 MATTHIAS SCHAEFER and JANE DOE
     SCHAEFER, husband and wife; , an Arizona
12 corporation; SEDONA WEBSITE DESIGN,
     an Arizona sole proprietorship; CHRISTINE
13 BREESE and JOHN DOE BREESE, husband
     and wife; WISDOM OF THE HEART
14 CHURCH, a California non-profit company
     d/b/a THE UNIVERSITY OF
15 METAPHYSICAL SCIENCES; and various
     unknown and/or fictional individuals and
16 entities,

17                 Defendants.
18

19          The Court having been notified of the settlement of this action, and it appearing that
20   no issue remains for the Court’s determination,
21          IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
22   DISMISSED with prejudice. In the event that the settlement is not reached, any party may
23   move to reopen the case and the trial will be rescheduled, provided that such motion is filed
24   within 60 days of this order. All scheduled dates, including the trial and pretrial dates, are
25   VACATED.
26          IT IS SO ORDERED.
27   Dated: 6/12/19                                    ______________________________
28
                                                       SAUNDRA BROWN ARMSTRONG
                                                       Senior United States District Judge
